


Exhibit 10.23(a)

 

AMENDMENT NUMBER TWO
TO
RIVERBOAT GAMING DEVELOPMENT AGREEMENT
BETWEEN CITY OF LAWRENCEBURG, INDIANA,
AND INDIANA GAMING COMPANY, L.P.

 

THIS AMENDMENT NUMBER TWO TO RIVERBOAT GAMING DEVELOPMENT AGREEMENT (this
“Amendment”) is made as of the 20th day of August, 1996 by and between the City
of Lawrenceburg, Indiana, an Indiana municipality (the “City”), and the Indiana
Gaming Company L.P., an Indiana limited partnership (the “Developer”) for the
development of a riverboat gaming operation.

 

RECITALS

 

WHEREAS, City and Developer have entered into a Riverboat Development Agreement
dated as of April 13, 1994 (the “Original Agreement”), as amended by Amendment
Number One to Riverboat Gaming Development Agreement dated as of December 28,
1995 (“Amendment No. 1” and together with the Original Agreement the
“Agreement”); and

 

WHEREAS, City and Developer desire to amend and supplement the Agreement in
accordance with the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
City and Developer hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS


 


SECTION 1.1.   TO THE EXTENT NOT OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
USED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE
AGREEMENT, UNLESS THE CONTEXT OR USE INDICATES ANOTHER OR DIFFERENT MEANING OR
INTENT.


 


ARTICLE II

 


AMENDMENTS TO AGREEMENT


 


SECTION 2.1.   THE AGREEMENT SHALL BE, AND IT HEREBY IS, AMENDED BY THE ADDITION
OF A NEW SECTION 2.05 THERETO, WHICH ADDITION SHALL FOLLOW IMMEDIATELY AFTER
SECTION 2.04 OF THE AGREEMENT, AND WHICH NEW SECTION 2.05 SHALL BE AS FOLLOWS:


 

“Section 2.05. Property Rights Upon Termination of Gaming Activities at the Site
of the Temporary Boat. Upon termination of gaming activities at the site of the
Temporary Boat, ownership of the transformer and the switch gear located at the
site of the Temporary Boat shall vest in the City and the Developer shall
purchase, at the direction of the City, and convey to the City a barge to be
located at the site of the Temporary Boat which barge shall be not less than
forty feet (40’) nor more than eighty

 

--------------------------------------------------------------------------------


 

feet (80’) wide and not less than one hundred and fifty feet (150’) nor more
than two hundred feet (200’) long as determined by the Developer.”

 


SECTION 2.2.   SECTION 3.02 OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED BY
DELETING SUBSECTION (H) OF SECTION 3.02 OF THE AGREEMENT AND REPLACING SAME WITH
A NEW SUBSECTION (H) WHICH SHALL PROVIDE:


 

“(h) The City may use the $10,309,000 referred to as Item 5 in
Section 3.02(a) hereof as it determines in its sole discretion, subject only to
the approval of Developer, which approval shall not be unreasonably withheld.
Provided the use of the funds reasonably satisfies Developer that its reasonably
projected sewage volume can be accommodated by the renovation or replacement of
the sewer plant, there shall be no restriction on whether said funds are used to
construct new facilities or to upgrade existing facilities; or whether said
facilities are built by the City or by South Dearborn Regional Sewer District.
City may, at its sole discretion and subject only to Developer’s reasonable
approval set forth above, provide said funds to the South Dearborn Regional
Sewer District for modifications to existing facilities and to pay the entire
cost thereof.”

 


SECTION 2.3.   SECTION 4.06 OF THE AGREEMENT IS HEREBY AMENDED BY RENUMBERING
SUBSECTION (B)(VI) THEREOF AS NEW SUBPARAGRAPH (B)(IX) AND ADDING NEW
SUBPARAGRAPHS (B)(VI), (VII) AND (VIII) AS FOLLOWS:


 

(b)(vi) A breach in the Lawrenceburg Conservancy District flood protection levee
with an opening width of forty feet (40’) (“Levee Breach”).

 

(b)(vii) A bridge over the Levee Breach suitable for pedestrian passage which
shall have a width of not less than ten feet (10’). Developer further agrees to
use its reasonable efforts to coordinate the construction of this Breach Bridge
with City agents charged with the responsibility of planning the levee walk
project. Nothing in this provision shall be construed to impose an affirmative
obligation on Developer to take any measures the reasonably anticipated result
of which could cause Developer to expend additional funds or delay the
completion of Developer’s construction (including delays caused by Corps of
Engineers permit considerations).

 

(b)(viii) Assistance to the City in the City’s efforts to work with Central
Railroad Company of Indiana or CSX Transportation, Inc. in addressing concerns
of such railroads concerning the grade crossing of the tracks at Walnut Street.

 

Section 4.06(g)(ii)(G) of the Agreement shall be amended by adding to
subparagraph (11) thereof after the word “City” the following language:

 

“together with those items listed in Section 2.05 hereof.”

 


SECTION 2.4.   SECTION 5.04 OF THIS AGREEMENT IS HEREBY AMENDED BY DELETING THE
FIRST SENTENCE OF SECTION 5.04 AND SUBSTITUTING THEREFOR THE FOLLOWING:


 

“Within thirty (30) days of the issuance by the Corps of Engineers of a permit
to allow construction to begin at the site of the Permanent Boat, Developer
shall submit to City a

 

2

--------------------------------------------------------------------------------


 

proposed construction schedule indicating the anticipated starting and
completion dates of the various stages of the work to be performed to complete
the Project.”

 


SECTION 2.5.   SECTION 5.07(A) OF THIS AGREEMENT IS AMENDED BY DELETING THE
FIRST SENTENCE THEREOF AND SUBSTITUTING THEREFOR THE FOLLOWING:


 

“Subject to the provisions of subsection (b) and except as may otherwise be
provided in the final design or otherwise approved by City (which approval shall
not be unreasonably withheld), all materials and equipment incorporated into the
Project shall be of superior quality and new, and all product warranties and
guaranties specifically called for by this Agreement shall expressly run to the
benefit of Developer; provided, however, that the foregoing shall not preclude
Developer from using as part of the Project antiques or gaming equipment of
comparable appearance that has been properly reconditioned or refurbished.”

 


SECTION 2.6.   SECTION 5.19 OF THIS AGREEMENT IS HEREBY AMENDED BY DELETING THE
CURRENT LANGUAGE AND INSERTING THE FOLLOWING LANGUAGE:


 

“City shall have authority to disapprove or reject Work which is determined to
be defective, and shall also have authority, with respect to those improvements
which are intended to become publicly owned, to require special inspection or
testing of the Work whether or not the Work is fabricated, installed or
completed. Nothing herein shall be deemed to modify or restrict the normal
rights or functions of any building inspector having jurisdiction over the
Project.”

 


SECTION 2.7.   SECTION 5.21(B) OF THIS AGREEMENT IS AMENDED BY DELETING THE
EXISTING LANGUAGE AND INSERTING THEREFOR THE FOLLOWING LANGUAGE:


 

“There shall be paid each laborer or mechanic of the Contractor, Construction
Manager or Subcontractor engaged in Work under this Agreement a wage not less
than the prevailing wages in the Lawrenceburg area according to the prevailing
wage schedule established by the State of Indiana and existing on the date
thirty (30) days prior to the date on which the contract for such Work is
released for bid (the “Wage Date”), regardless of any contractual relationship
which may be alleged to exist between the Contractor, Construction manager or
Subcontractor and such laborers or mechanics; provided, however, all contracts
bid prior to July 15, 1996, are deemed approved as to wage rates contained in
said bid packages, provided the wage rates are paid by the contractors
performing said work. If the contract is not awarded within ninety (90) days of
the Wage Date, new prevailing wage rates shall be required and shall be such
prevailing wage rates in effect on a date not more than thirty (30) days before
the date of award of the contract.”

 


SECTION 2.8.   SECTION 5.27(A) OF THIS AGREEMENT IS AMENDED BY DELETING THE
EXISTING LANGUAGE IN ITS ENTIRETY AND SUBSTITUTING THEREFOR THE FOLLOWING:


 

“Developer shall provide, or shall cause to be provided by the Contractor or
Subcontractors, Performance and Payment Bonds for not less than fifty percent
(50%) of the Work on the Project as measured by dollar amounts. Developer shall
have the right,

 

3

--------------------------------------------------------------------------------


 

in its discretion, to determine which portions of the Work shall be the subject
of the Performance and Payment Bonds; provided, however, all of the Work
relating to the construction of the site for the Temporary Boat and all of the
Work for the new roadway from U.S. 50 to the site of the Permanent Boat shall be
fully covered by Performance and Payment Bonds. All Bonds shall be in the forms
prescribed by Applicable Laws and by City, and be executed by such sureties as
(i) are licensed to conduct business in the State, and (ii) are named in the
current list of “Company’s Holding Certificates of Authority as Acceptable
Sureties on Federal Bonds and as Acceptable Reinsuring Companies” as published
in Circular 570 (amended) by the Audit Staff Bureau of Government Financial
Operations, U.S. Treasury Department. All Bonds signed by an agent must be
accompanied by a certified copy of the power of attorney or other instrument
establishing the agents’ authority.”

 


SECTION 2.9.   SECTION 5.28 OF THIS AGREEMENT IS AMENDED TO DELETE THE EXISTING
LANGUAGE AND TO SUBSTITUTE THEREFOR THE FOLLOWING LANGUAGE:


 

“(a) To the fullest extent permitted by law, Developer shall indemnify and hold
harmless City and its consultants, agents and employees from and against all
claims, damages, losses and expenses, direct, indirect or consequential
(including but not limited to fees and charges of engineers, architects,
attorneys and other professionals reasonable in amount and reasonably incurred,
and court and arbitration costs) (hereinafter “claims”) arising out of or
resulting from the performance of any of the Work or from the construction or
operation of the Project (including the operation of the riverboat), regardless
whether or not the claim arises by or is imposed by law or regulation, but only
to the extent such claim does not arise from the wilful misconduct or gross
negligence of City or another indemnified person.

 

(b) In any and all claims against City or any of its consultants, agents or
employees by any employee of Developer, Design Professional, Contractor,
Construction Manager, any Subcontractor, any person or organization directly or
indirectly employed by any of them to perform or furnish any of the Work or
anyone for whose acts any of them may be liable, any indemnification obligation
under this Agreement shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for Developer,
Design Professional, Contractor, Construction Manager, or any Subcontractor or
other person or organization under workers’ or workman’s compensation acts,
disability benefit acts or other employee benefit acts.”

 


SECTION 2.10.   SECTION 10.01 OF THIS AGREEMENT IS HEREBY AMENDED BY THE
ADDITION OF A NEW PARAGRAPH SET FORTH BELOW WHICH SHALL BE INSERTED IMMEDIATELY
FOLLOWING THE LAST PARAGRAPH OF SECTION 10.01:


 

“Developer shall construct, at its sole cost and expense, a new road from the
U.S. Highway 50 Intersection near Scudder Drive to Center Street substantially
per plans attached as exhibit T-l and incorporated herein by reference which
plans are hereby approved by City. The finalization of the plans for such road
shall be subject to the approval of the City which approval shall not be
unreasonably withheld, conditioned or delayed. Upon the closing referred to
above Developer shall use its reasonable best

 

4

--------------------------------------------------------------------------------


 

efforts to complete said road within 180 days from the date the Corps of
Engineers issues the permit to allow construction to begin at the site of the
Permanent Boat. Developer shall direct its suppliers to use said road to
transport materials and supplies for the construction of its Project as defined
in the Development Agreement. Unless otherwise requested by the City, Developer
shall further use said road to transport its patrons via shuttle to its
temporary site.”

 


SECTION 2.11.   SECTION 12.01 OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED
BY THE ADDITION OF THE FOLLOWING CLAUSE AT THE END OF THE EXISTING
SECTION 12.01, WHICH NEW CLAUSE SHALL BE AS FOLLOWS:


 

“including any and all liability, loss, damage, claim or expense arising out of
that certain Appeal from the Proposed Passage of Ordinance 20-1995, Case
No. 15C01-9601-CP-003, filed in the Dearborn Circuit Court on January 17, 1996.
Notwithstanding any of the foregoing the City shall have the right to retain its
own counsel but the fees and expenses of such counsel shall be at the expense of
the City.”

 


SECTION 2.12.   THE AGREEMENT SHALL BE, AND IT HEREBY IS, AMENDED BY THE
ADDITION OF A NEW SECTION 10.09 THERETO, WHICH ADDITION SHALL FOLLOW IMMEDIATELY
AFTER 10.08 OF THE AGREEMENT, AND WHICH NEW SECTION 10.09 SHALL BE AS FOLLOWS:


 

Section 10.09. Performance of Certain Municipal Functions. The City covenants
and agrees:

 

(a) to cause the Clerk-Treasurer to attest, present to the Mayor and then record
(if applicable) after signature by the Mayor Ordinance Nos. 19A-1995 and
20-1995; and to cause the Mayor, in his capacity as City Executive to execute
Ordinance Nos. 19A-1995 and 20-1995 upon such presentation. With regard to
Ordinance Nos. 19A-1995 and 20-1995, the duties of the Clerk- Treasurer and
Mayor set forth above shall be performed no later than September 9, 1996.

 

(b) on or before September 9, 1996, to approve, for execution and delivery to
the Developer a lease for the site of the Permanent Boat, the terms of which
conform to the terms set forth in this Agreement and shall further provide the
conditions under which the obligations of the City shall terminate if the
Commission shall withdraw the Certificate of Suitability awarded to Developer.”

 


SECTION 2.13.   SECTION 13.01 OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED
BY RENAMING THE SECTION “DEFAULTS” AND INSERTING THE LETTER “(A)” PRIOR TO THE
WORD “CITY” IN THE FIRST LINE OF SECTION 13.01.


 


SECTION 2.14.   SECTION 13.01 OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED
BY THE ADDITION OF A NEW SUBSECTION (B) THERETO, WHICH ADDITION SHALL FOLLOW
IMMEDIATELY AFTER SUBSECTION (A) OF SECTION 13.01 OF THE AGREEMENT, AND WHICH
NEW SUBSECTION (B) SHALL BE AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 

“(b) Developer may declare the City to be in default under this Agreement and
may terminate this Agreement if City fails or refuses to perform any of its
obligations under Section 10.09 of this Agreement.”

 


SECTION 2.15.   SECTION 3.02(G) OF THE AGREEMENT SHALL BE, AND HEREBY IS,
AMENDED TO ADD THE FOLLOWING ADDITIONAL SENTENCES FOLLOWING THE EXISTING
SENTENCE:


 

“Notwithstanding any other term or condition of this Agreement to the contrary,
the City may locate the water tower and electric substation shown on Exhibit C
of Exhibit S-5 at its discretion but if the City does not locate the electric
substation at the site indicated on Exhibit C of Exhibit S-5, the City shall pay
any incremental costs incurred by Developer in extending electric services to
the site of the Permanent Boat in excess of those costs which would have been
incurred in extending such services from the location of the electric substation
as shown on Exhibit C of Exhibit S-5. Notwithstanding the provisions of
Exhibit C of Exhibit S-5, the time within which the water storage tank must be
constructed and operational is extended from March 1, 1997, to April 8, 1997.”

 


SECTION 2.16.   ARTICLE X OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED TO
ADD A NEW SECTION 10.10 AS FOLLOWS:


 

Section 10.10. City Cooperation for Highway 50 Improvements. The City agrees, on
a timely basis, to relocate, or cause to be relocated, such utilities and
related facilities as required by the State of Indiana in connection with the
improvements to US Highway 50. The City shall pay all costs of such relocation
not in excess of $300,000.00. The Developer shall pay any reasonable costs of
such relocation for the City in excess of $300,000.00. The City also agrees to
convey to the State of Indiana a grant of right-of-way over the real estate
described in Supplement Exhibit S-6 attached hereto in connection with the US
Highway 50 improvements.

 


SECTION 2.17.   ARTICLE XIII OF THE AGREEMENT IS AMENDED TO ADD A NEW
SECTION 13.05 TO READ AS FOLLOWS:


 

“Section 13.05. Conditional Assignment of Rights. Developer hereby assigns and
sets over unto the City all of Developer’s right, title, and interest in and to
all present and future contracts entered into with respect to the Work for the
Project including all bonds, guaranties, warranties and other forms of security
for performance and payment of the obligations of the parties performing such
Work, as security for the performance of the obligations of the Developer under
this Agreement, upon the sole condition that this Assignment shall not become
effective and enforceable until the Developer defaults on its obligations under
this Agreement and fails to cure such default within any applicable cure period
provided herein. Upon the foregoing Assignment becoming effective, the Developer
agrees to execute and deliver such instruments as may be reasonably necessary or
desirable to evidence the effectiveness of such assignment and to take such
other acts as may reasonably be necessary or desirable to effectuate the intent
of this provision.”

 

6

--------------------------------------------------------------------------------


 


SECTION 2.18.   THE AGREEMENT SHALL BE, AND IT HEREBY IS, AMENDED BY THE
ADDITION OF A NEW SECTION 3.09 THERETO, WHICH ADDITION SHALL FOLLOW IMMEDIATELY
AFTER SECTION 3.08 OF THE AGREEMENT AND WHICH NEW SECTION 3.09 SHALL BE AS
FOLLOWS:


 

“Section 3.09. Additional Annual Fee Advance. The Developer shall pay to the
City, within twenty (20) days of the City’s written request, an amount, or
amounts, not exceeding a total of Five Hundred Thousand and 00/100 Dollars
($500,000.00) for use by the City to pay for the costs of storm water drainage
improvements or other municipal improvements relating to the Project. The
payment or payments made to the City pursuant to this Section 3.09 shall reduce
in an equal sum the Annual Fee payable to the City in excess of the Minimum
Annual Fee until the full amount of such payment or payments has been recovered
by Developer.”

 


SECTION 2.19.   EXHIBIT S-5 OF THE AGREEMENT SHALL BE, AND HEREBY IS, AMENDED TO
ADD THE FOLLOWING ADDITIONAL SENTENCE AT THE END OF PARAGRAPH I (INFRASTRUCTURE
IMPROVEMENTS BY CITY):


 

“Developer agrees to continue purchasing each such utility from the city so long
as the City provides each such utility with good service at rates competitive to
alternative sources of each such utility.”

 


ARTICLE III

 


CITY’S OPTION TO AMEND THE AGREEMENT


 


SECTION 3.01.  THE CITY AND THE DEVELOPER ACKNOWLEDGE THAT THE CITY MAY REQUIRE
ACCELERATED PAYMENT FROM THE DEVELOPER FOR CERTAIN INFRASTRUCTURE IMPROVEMENTS
RELATING TO ITEMS 4 AND 5 IN SECTION 3.02(A) OF THE AGREEMENT. THE DEVELOPER
HEREBY GRANTS TO CITY AN OPTION TO AMEND FURTHER THE AGREEMENT AS SET FORTH
BELOW. THE OPTION SHALL BE EXERCISED, IF AT ALL, BY DELIVERY OF WRITTEN NOTICE
FROM THE CITY TO THE DEVELOPER STATING THAT THE OPTION IS EXERCISED. THE OPTION
MAY BE EXERCISED BY THE CITY AT ANY TIME PRIOR TO ISSUANCE OF THE LICENSE TO
DEVELOPER. IF THE OPTION HAS NOT BEEN EXERCISED BY THE TIME THE LICENSE IS
ISSUED TO DEVELOPER, THE OPTION SHALL TERMINATE.


 


SECTION 3.02.  IF THE FOREGOING OPTION IS EXERCISED, THE AGREEMENT SHALL BE
FURTHER AMENDED AS FOLLOWS:


 


(A)                              SECTIONS 3.02(B)(III), (IV) AND (V) OF THIS
AGREEMENT SHALL BE, AND HEREBY ARE, AMENDED BY DELETING ALL REFERENCES TO THE
PAYMENT OBLIGATIONS OF DEVELOPER RELATING TO ITEM 4 AND ITEM 5 IN THOSE SECTIONS
OF THE AGREEMENT. SECTIONS 3.02(B)(III), (IV) AND (V) OF THIS AGREEMENT SHALL
BE, AND HEREBY ARE, AMENDED BY SUBTRACTING FROM THE TOTAL AMOUNT STATED AS
DEVELOPER’S PAYMENT OBLIGATIONS, BEING $11,893,000, THE AMOUNTS SET FORTH
THEREIN RELATED TO ITEM 4 AND ITEM 5, BEING $1,275,000 AND $9,709,000,
RESPECTIVELY.


 


(B)                                SECTION 3.02 OF THE AGREEMENT SHALL BE, AND
HEREBY IS, AMENDED BY THE ADDITION OF A NEW SUBSECTION (I) THERETO, WHICH
ADDITION SHALL FOLLOW IMMEDIATELY AFTER SUBSECTION (H) OF SECTION 3.02 OF THE
AGREEMENT, AND WHICH NEW SUBSECTION (I) SHALL BE AS FOLLOWS:


 

7

--------------------------------------------------------------------------------



 

“(i)                               For purposes of Item 4 and Item 5 of
Section 3.02(a), the Developer shall remit to the City, within thirty (30) days
of a written request from the City, an amount equal to $10,984,000 constituting
the remaining portion of the estimated cost of Item 4 and Item 5 provided that
the City has a fully executed contract or contracts for performance of the
infrastructure improvements contemplated in Item 5 but in no event prior to the
extension of Developer’s Certificate by the Commission after a full hearing on
or after June 1, 1996.”

 


(C)                                SECTION 3.03(A) OF THE AGREEMENT SHALL BE,
AND HEREBY IS, AMENDED BY DELETING EXISTING SUBSECTIONS (II) AND (III) THEREOF
AND REPLACING THEM AS FOLLOWS:


 

(ii)                                  During the Second Year immediately
following the date of commencement of operations on the Temporary Boat, an
aggregate amount of $5,000,000 payable in twelve (12) equal monthly installments
concurrently with Developer’s payment of its Annual Fee in such months;

 

(iii)                               During the Third Year immediately following
the date of commencement of operations on the Temporary Boat, an aggregate
amount of $2,000,000 payable in twelve (12) equal monthly installments
concurrently with Developer’s payment of its Annual fee in such months; and

 

(iv)                              Promptly upon commencement of operations on
the Permanent Boat at the Permanent Site, the sum of $4,500,000.

 


(D)                               SECTION 3.04(A) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING EXISTING SUBSECTION (A) THEREOF AND REPLACING SAME WITH THE
FOLLOWING:


 

(a) If no Second Lawrenceburg Boat has commenced operations (i) the Annual Fee
for the entire period during operations on the Temporary Boat shall be the sum
of the amounts computed by multiplying the following ranges of Developers
Adjusted Gross Receipts for the Year (in millions of dollars) by the following
respective percentages, less $60,000.00:

 

Adjusted Gross Receipts

 

Percentage Paid to City

 

 

 

 

 

0 to 150

 

5%

 

150 to 200

 

6%

 

200 to 250

 

9%

 

250 to 300

 

12%

 

Over 300

 

14%

 

 

and (ii) the Annual Fee for the entire period during operations on the Permanent
Boat shall be the sum of the amounts as computed above, but not less than
$6,000,000 per Year less $60,000.00.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IV

 


MISCELLANEOUS


 


SECTION 4.01   COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN A NUMBER OF
IDENTICAL COUNTERPARTS AND, IF SO EXECUTED, EACH SUCH COUNTERPART IS DEEMED AN
ORIGINAL FOR ALL PURPOSES, AND ALL SUCH COUNTERPARTS SHALL COLLECTIVELY
CONSTITUTE ONE AGREEMENT.


 


SECTION 4.02   BINDING EFFECT.  THIS AMENDMENT BINDS THE PARTIES HERETO AND
INSURES TO THE BENEFIT OF THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.


 


SECTION 4.03   GOVERNING LAW.  THIS AMENDMENT IS ENTERED INTO IN THE STATE OF
INDIANA, AND SHALL BE GOVERNED BY AND CONSTRUED (AND ALL OF THE RIGHTS AND
OBLIGATIONS HEREUNDER SHALL BE DETERMINED) IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF INDIANA, WITHOUT REFERENCE TO THE CHOICE OF LAWS OR PRINCIPLES
THEREOF.


 


SECTION 4.04   NO THIRD-PARTY BENEFICIARIES.  NOTHING IN THIS AMENDMENT SHALL BE
CONSTRUED AS CREATING ANY RIGHTS OR ENTITLEMENTS THAT INURE TO THE BENEFIT OF
ANY PERSON OR ENTITY NOT A PARTY TO THIS AMENDMENT (EXCEPT GUARANTOR).

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

“Developer”

 

 

 

INDIANA GAMING COMPANY, L.P.

 

 

 

By:

The Indiana Gaming Company, its General
Partner

 

 

 

 

By:

/s/ J. Thomas Long

 

 

 

 

 

Its:

  President

 

 

 

 

“Guarantor”

 

 

 

 

 

ARGOSY GAMING COMPANY

 

 

 

By:

/s/ J. Thomas Long

 

 

 

 

 

Its:

  C.E.O.

 

 

 

 

 

 

“City”

 

 

 

CITY OF LAWRENCEBURG, INDIANA

 

 

 

By:

  /s/Melvin L. Gabbard

 

 

 

 

 

Its:

  Mayor

 

 

10

--------------------------------------------------------------------------------
